 



Exhibit 10.02

SYMANTEC EXECUTIVE RETENTION PLAN

This Executive Retention Plan (the “Plan”) applies to the Company’s Chief
Executive Officer (“CEO”). President, and other executive officers who are
designated as Section 16(b) officers, and such other individuals as may be
designated by the Company’s Compensation Committee, based on recommendations
made by the Company’s CEO, as evidenced in a written agreement with such
individual (collectively, “Designated Executives”).

1.  Acceleration of Options.

If the employment of a Designated Executive is terminated other than for Cause
(as defined below), or if the Designated Executive resigns following a
Constructive Termination (as defined below), in either case within 12 months
after a Change in Control (as defined below), all options granted by the Company
to such Designated Executive shall become fully vested and exercisable.
Acceleration will not occur if there is no Change in Control within 12 months
prior to such termination or Constructive Termination.

2.  Definitions.

“Cause” means (i) gross negligence or willful misconduct in the performance of
duties to Symantec (other than as a result of a disability) that has resulted or
is likely to result in substantial and material damage to Symantec, after a
demand for substantial performance is delivered by the Company which
specifically identifies the manner in which it believes the Designated Executive
has not substantially performed his/her duties and provides the Designated
Executive with a reasonable opportunity to cure any alleged gross negligence or
willful misconduct; (ii) commission of any act of fraud with respect to the
Company or its affiliates; or (iii) conviction of a felony or a crime involving
moral turpitude causing material harm to the business and affairs of the
Company. No act or failure to act by the Designated Executive shall be
considered “willful” if done or omitted by the Designated Executive in good
faith with reasonable belief that such action or omission was in the best
interest of the Company. “Change of Control” means (i) any person or entity
becoming the beneficial owner, directly or indirectly, of securities of the
Company representing forty (40%) percent of the total voting power of all its
then outstanding voting securities, (ii) a merger or consolidation of the
Company in which its voting securities immediately prior to the merger or
consolidation do not represent, or are not converted into securities that
represent, a majority of the voting power of all voting securities of the
surviving entity immediately after the merger or consolidation, (iii) a sale of
substantially all of the assets of the Company or a liquidation or dissolution
of the Company, or (iv) individuals who as of the date of adoption of this Plan,
constitute the Board of Directors (the “Incumbent Board”) cease for any reason
to constitute at least a majority of such Board; provided that any individual
who becomes a director of the Company subsequent to the date of adoption of this
Plan, whose election, or nomination for election by the Company stockholders,
was approved by the vote of at least a majority of the directors then in office
shall be deemed a member of the

 



--------------------------------------------------------------------------------



 



Incumbent Board.

“Company” means Symantec Corporation.

“Constructive Termination” means the occurrence of any of the following
conditions without a Designated Executive’s written consent, which condition
remains in effect ten (10) days after written notice to the Company from such
Designated Executive of such condition;

(a) a decrease in the Designated Executive’s base salary or target bonus, or a
substantial reduction of other compensation and benefits, from that in effect
immediately prior to the Change of Control;

(b) the relocation of a Designated Executive’s work place for the Company to a
location more than 25 miles from the location of such Designated Executive’s
work place prior to the Change of Control;

(c) the assignment of responsibilities and duties that are not the Substantive
Functional Equivalent of the position which the Designated Executive occupied
immediately preceding the Change of Control; or

(d) any material breach by the Company of the terms of this Plan which is not
cured within 10 days of written notice.

“Substantive Functional Equivalent” means an employment position occupied by a
Designated Executive after the Change of Control that:

(a) is in a substantive area of competence (such as, accounting; engineering
management; executive management; finance; human resources; marketing, sales and
service; operations and manufacturing; etc.) that is consistent with such
Designated Executive’s experience;

(b) requires a Designated Executive to serve in a role and perform duties that
are functionally equivalent to those performed by the Designated Executive prior
to the Change of Control,

(c) does not otherwise constitute a material, adverse change in the Designated
Executive’s responsibilities or duties, as measured against the Designated
Executive’s responsibilities or duties prior to the Change of Control, in each
case, causing it to be of materially lesser rank or responsibility.

 



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, any change in role, responsibilities or duties
that is solely attributable to the change in the Company’s status from that of
an independent company to that of a subsidiary of the newly controlling entity
shall not constitute a change in role, responsibilities or duties for purposes
of claims (b) or (c) above.

3.  Adjustment of Excess Parachute Payments to a Designated Executive.

If (1) benefits that accrue to a Designated Executive under this Plan are
characterized as excess parachute payments pursuant to Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), and (2) the Designated
Executive thereby would be subject to any United States federal excise tax due
to that characterization, then (3) the Designated Executive may elect, in the
Designated Executive’s sole discretion, to reduce the benefits that accrue under
this Agreement or to have any portion of applicable options not vest in order to
avoid any “excess parachute payment” under Section 280G(b)(l) of the Code.

4.  No Employment Agreement.

This Plan does not obligate the Company to continue to employ a Designated
Executive for any specific period of time, or in any specific role or geographic
location. Subject to the terms of any applicable written employment agreement
between Company and a Designated Executive, the Company may assign a Designated
Executive to other duties, and either the Company or Designated Executive may
terminate Designated Executive’s employment at any time for any reason.

5.  Release of Claims.

The Company may condition the benefits described provided under this Plan upon
the delivery by Designated Executive of a signed release of claims in a form
reasonably satisfactory to the Company.

6.  Deductions and Withholding.

The Company may withhold or require payment of all federal, state, and/or local
taxes which the Company determines are required to be withheld in accordance
with applicable statutes and/or regulations from time to time in effect.

7.  Governing Law.

This Plan shall be subject to, and governed by, the laws of the State of
California applicable to agreements made and to be performed entirely therein.

8.  Amendment or Termination.

This Plan may be amended or terminated by the Board of Directors prior to a
Change of Control. Notwithstanding the foregoing, no amendment or termination of
this Plan shall reduce any Designated Executive’s rights or benefits that have
accrued and become payable under this Plan before such amendment or termination.

 